Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 05/29/20. Claims 1-19 are pending in in this application.
Information Disclosure Statement
The information Disclosure statement filed on 01/28/21 has been received and is being considered. 
Claim Rejections Under 35 U.S.C. §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. §102 as being unpatentable over Ahn (US 20210049460 A1).
Regarding claim 1 Ahn discloses a method of optimizing experimental conditions by using a neural network, the method comprising:
receiving structural information of a reactant and structural information of a product (see paras [0081] and [0082] disclosing receiving history observations);
generating experimental condition combinations by combining one or more experimental conditions for producing the product (see para [0094] and figure 10 disclosing consideration of multiple conditions);
calculating a prediction yield of the product and a prediction accuracy of the prediction yield for each of the experimental condition combinations by using an experimental prediction model based on a neural network (see para [0375]-[0378] disclosing prediction yield; see para [0094] describing Neural Network RNN);
determining an experiment priority of a respective experimental condition combination based on the prediction yield and the prediction accuracy (see paras [0157]-[0160] disclosing optimizing the stochastic gradient decent (SGD) technique); and
updating the experimental prediction model based on a result of an experiment performed according to the experiment priority (see fig 7, para [0080]).
Regarding claim 2, Ahn discloses the method of claim 1, wherein the determining comprises: selecting at least one experimental condition combination having the prediction accuracy greater than a predetermined reference accuracy, among the experimental condition combinations (see para [0404] disclosing MAPE); and determining an experiment priority of the selected at least one experimental condition combination in an order of a high prediction yield (see para [0282]-[0285] disclosing a rule-based controller).
Regarding claim 3, Ahn discloses the method of claim 1, wherein the determining comprises determining experiment priorities of the experimental condition combinations in an order of a low
prediction accuracy when all of prediction yields of the experimental condition combinations are less than a predetermined reference yield (see para [0388], [0393] disclosing latent state model training).
Regarding claim 4, Ahn discloses the method of claim 1, wherein the updating comprises:
updating the experimental prediction model based on a measured yield of the product obtained with respect to an experimental condition combination having a high priority, in response to the measured yield being less than a predetermined target yield (see para [0077] disclosing updating posterior data and prediction); and re-determining the experiment priority of an experimental condition combination having a low priority based on the updated experimental prediction model (see para [0068]-[0070] and recursive updating).
Regarding claim 5, Ahn discloses the method of claim 4, wherein the updating the experimental prediction model is repeated until the measured yield reaches a target yield (see para [0382] disclosing achieving valid predictions).
Regarding claim 6, Ahn discloses the method of claim 4, wherein the updating the experimental prediction model is terminated when a number of a repetition of the updating reaches a preset reference number (see para [0336] disclosing that number of observations may be predetermined).
Regarding claim 7, Ahn discloses the method of claim 1, wherein the determining comprises:
generating experimental condition groups, each of the experimental condition combinations being included in any one of the experimental condition groups (see [0388], [0406], [0412] and [0443] disclosing combinations part of rule based controller see para [0202] disclosing); and determining an experiment priority of a respective experimental condition combination included in each of the experimental condition groups (see para [0150] disclosing ‘The prediction is for the complete predicted sequence and that is why there is a multiplication of all the outputs in the predicted sequence in order to maximize the function’).
Regarding claim 8, Ahn discloses the method of claim 7, wherein the generating the experimental condition groups comprises generating the experimental condition groups in a manner such that an experimental condition that most affects the prediction yield is not to be overlapped each other in the experimental condition groups (see para [0225] disclosing reducing redundancy ).
Regarding claim 9, Ahn discloses the method of claim 1, wherein the receiving comprises receiving the structural information of the reactant and the structural information of the product in a form of an extended connectivity fingerprint (ECFP) (see para [0135] disclosing identifying the process for DP model).
Regarding claim 10, Ahn discloses the method of claim 1, wherein the one or more experimental conditions comprise at least one of a catalyst condition, a base condition, a solvent condition, a reagent condition, a temperature condition, and a reaction time condition (see para [0202] disclosing temperature).
Regarding claim 11 , Ahn discloses a neural network apparatus for optimizing experimental conditions, the neural network apparatus comprising:
a user interface configured to receive structural information of a reactant and structural information of a product (see para [0281]);
a memory configured to store at least one program (see para [0436]); and
a processor configured to operate a neural network by executing the at least one program, wherein
the processor is further configured to (see para [0436]):
generate experimental condition combinations by combining one or more experimental conditions for producing the product (see para [0094] and figure 10 disclosing consideration of multiple conditions);
calculate a prediction yield of the product and a prediction accuracy of the prediction yield for each of the experimental condition combinations by using an experimental prediction model based on a neural network (see para [0375]-[0378] disclosing prediction yield; see para [0094] describing Neural Network RNN);
determine an experiment priority of a respective experimental condition combination based on the prediction yield and the prediction accuracy (see paras [0157]-[0160] disclosing optimizing the stochastic gradient decent (SGD) technique); and
update the experimental prediction model based on a result of an experiment performed according to the experiment priority (see fig 7, para [0080]).
Regarding claim 12, Ahn discloses the neural network apparatus of claim 11, wherein the processor is further configured to: select at least one experimental condition combination having the prediction accuracy greater than a predetermined reference accuracy(see para [0371]), among the experimental condition combinations, and determine an experiment priority of the selected at least one experimental condition combinations in an order of a high prediction yield(see para [0282]-[0285] disclosing a rule-based controller).
Regarding claim 13, Ahn discloses the neural network apparatus of claim 11, wherein the processor is further configured to determine experiment priorities of the experimental condition combinations in an order of a low prediction accuracy when all of prediction yields of the experimental condition combinations are less than a predetermined reference yield(see para [0388], [0393] disclosing latent state model training).
Regarding claim 14, Ahn discloses the neural network apparatus of claim 11, wherein the processor is further configured to:
updating the experimental prediction model based on a measured yield of the product obtained with respect to an experimental condition combination having a high priority, in response to the measured yield being less than a predetermined target yield (see para [0077] disclosing updating posterior data and prediction); and re-determining the experiment priority of an experimental condition combination having a low priority based on the updated experimental prediction model (see para [0068]-[0070] and recursive updating).

Regarding claim 15, Ahn discloses the neural network apparatus of claim 14, wherein the processor is further configured to repeat updating the experimental prediction model based on a measured yield of the product obtained with respect to an experimental condition combination having a high priority, in response to the measured yield being less than a predetermined target yield (see para [0077] disclosing updating posterior data and prediction); and re-determining the experiment priority of an experimental condition combination having a low priority based on the updated experimental prediction model (see para [0068]-[0070] and recursive updating).

Regarding claim 16, Ahn discloses the neural network apparatus of claim 15, wherein the processor is further configured to terminate the updating the experimental prediction model when a number of a repetition of the updating reaches a preset reference number(see para [0336] disclosing that number of observations may be predetermined).
Regarding claim 17, Ahn discloses the neural network apparatus of claim 11, wherein the processor is further configured to: generating experimental condition groups, each of the experimental condition combinations being included in any one of the experimental condition groups (see [0388], [0406], [0412] and [0443] disclosing combinations part of rule based controller see para [0202] disclosing); and determining an experiment priority of a respective experimental condition combination included in each of the experimental condition groups (see para [0150] disclosing ‘The prediction is for the complete predicted sequence and that is why there is a multiplication of all the outputs in the predicted sequence in order to maximize the function’).
Regarding claim 18, Ahn discloses the neural network apparatus of claim 17, wherein the processor is further configured to generate the experimental condition groups in a manner such that an experimental condition that most affects the prediction yield is not to be overlapped each other in the experimental condition groups (see para [0225] disclosing reducing redundancy).
Regarding claim 19, Ahn discloses a non-transitory computer-readable recording medium having a program recorded thereon, the program, when executed by a computer (see para [0436]), causes the computer to execute the method of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWARD CHIN/Primary Examiner, Art Unit 2813